The following opinion was filed March 8, 1921:
Siebecker, C. J.
Mr. Justice Rosenberry, Mr. Justice' Esciiweiler, and Mr. Justice Owen are of the opinion that the order granting a new trial should be reversed. Mr. Justice Vinje, Mr. Justice Jones, and the writer are of the opinion that it should be affirmed. This, under the rule, requires an affirmance of the order. Johnston v. West Allis, 173 Wis. 463, 180 N. W. 121.
By the Court. — The order appealed from is affirmed.
A motion for a rehearing was denied, with $25 costs, on May 3, 1921.